Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-4, 6-13 allowed.
The following is an Examiner’s statement of reasons for allowance: 
The closest prior art is that of Han et al., (US 2014/0308585), cited in the prior Office Action of 19 March 2021.  
Although Han discloses most of the limitations of instant Claim 1, Han does not disclose the limitation of a Specific Surface Are for carbon material being 10 m2/g or smaller as determined by a BET method.  Han disclose a BET determined value of 13m2/g (Table 3B Line 1) but further teaches employing surface area BET values of “at least about 20 m2/g” (Han [0068]). Therefore it would not be obvious that Han teaches or suggests the Specific surface area as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to AARON J GRESO whose telephone number is (571)270-7337.  The Examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON J GRESO/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722